Cassaday, O. J.
I concur in affirming the judgment of the trial court in this case, but not in all that is said in the opinion of my Brother Dodge. The language of the will is very plain and simple. Upon the death of the testator, and by the express terms of the will and the well-established rules of construction, as I read the authorities, the estate became vested in the testator’s “lawful heirs” — being his eight children who then survived him — subject only to the two intervening life estates therein mentioned. This being so, on the-death of any one of such children his share of such estate necessarily descended to his heirs’at law. Sees. 2270, 2289, Stats. 1898. That such is the well-recognized rule of law, I refer to the following as a few of the many cases that might be cited: Moore v. Lyons, 25 Wend. 119; Livingston v. Greene, 52 N. Y. 118, 123; Kelly v. Kelly, 61 N. Y. 47; Van Axte v. Fisher, 117 N. Y. 401, 22 N. E. 943; Nelson v. Russell, 135 N. Y. 137, 140, 31 N. E. 1008; Stokes v. Weston, 142 N. Y. 433, 37 N. E. 515; Hersee v. Simpson, 154 N. Y. 496, 48 N. E. 890; Baker v. McLeod’s Estate, 79 Wis. 534, 541-545, 48 N. W. 657; Burnham v. Burnham, 79 Wis. 557, 566, 567, 48 N. W. 661. These cases and many others-are cited and sufficiently commented upon in my opinion in the Moran Will Case, 118 Wis. 177, 96 N. W. 375-377.
On Eebruary 23, 1904, the mandate of the court was amended to the extent of allowing the taxable costs of both parties to be paid out of the estate.